Citation Nr: 1733138	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and chondrocalcinosis of the right knee.

2.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference in July 2016.  A transcript of his hearing has been associated with the record.

In August 2016, this matter was last before the Board, at which time it was remanded.


FINDINGS OF FACT

1.  Symptoms of disabilities of the knees were not chronic in service, did not manifest to a compensable degree within one year following service separation and have not been continuous since service separation.

2.  The currently diagnosed osteoarthritis and chondrocalcinosis of the right knee and osteoarthritis of the left knee are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis and chondrocalcinosis of the right knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection osteoarthritis of the left knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2010.  

VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, afforded him a physical examination, obtained a medical opinion as to the etiology of his claimed disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  
Pursuant to the Board's July 2016 remand, the Agency of Original Jurisdiction (AOJ) attempted to obtain records dated December 1968 to January 1999 from the Salem, VA, VA Medical Center (VAMC).  The Salem VAMC returned a negative response to the AOJ's request.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Accordingly, no further development is necessary to obtain these records, as they either do not exist or the custodian does not have them.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Service connection may be granted for a disability resulting from disease or injury incurred in active service or for aggravation of a pre-existing disease or injury in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran asserts that he has disability of each knee that was incurred in service.  He particularly claims that overuse of his knees in service resulted in the currently assessed disabilities.  He has related a history of knee symptoms in and since service, and that he was treated for knee complaints in the early 1970s.  A review of the service records, however, discloses no reports or diagnoses regarding the knees.  At separation, the Veteran did not report any symptoms regarding the knees, and clinical examination of the lower extremities was normal.  

Following service, no clinical evidence regarding the knees appears until 2005, when the Veteran first presented for VA healthcare.  A July 2005 VA primary care note reflects the Veteran's reports of his knees giving way.  Subsequent VA records document assessment of osteoarthritis of each knee.

In June 2010, the Veteran was afforded a VA examination.  At that time, the Veteran related that his military occupational specialty (MOS) involved loading and unloading aircraft during his Vietnam service.  He stated that he jumped in and out of aircraft very frequently, and that he noticed his knees began hurting in service.  He denied any medical care in service or that that he received any limited duty due to his knees.  He also stated that he received no medical care for his knees until 2009.  

Physical examination in June 2010 resulted in assessment of osteoarthritis and chondrocalcinosis of the right knee and osteoarthritis of the left knee.  Following examination and review of the file, the examiner opined that the "issue of osteoarthritis of [the] bilateral knees is not due to the Veteran's service-connected events of jumping from airplanes as an air cargo specialist."  In terms of rationale, the examiner noted that the Veteran did not seek medical attention for his knees until approximately 2009, and that the service records contained no mention of the knees.  The examiner remarked also that imaging showed chondrocalcinosis consistent with calcium pyrophosphate disease , which the examiner identified as a rheumatologic cause of joint pain not associated with overuse of a joint, and most commonly found in the knees.   

During his July 2016 hearing, the Veteran testified that he experienced symptoms during service and in the years following his separation from service.  He also stated that he sought treatment for his knees at the Salem, VA VAMC in approximately 1972.  As noted above, no records are available to document this treatment.  

Initially, the Board notes that the provisions providing for presumptive service connection of arthritis are inapplicable in the present case.  No competent evidence demonstrates that arthritis of the knees manifested within the first post-service year, to any degree.  38 C.F.R. § 3.307.  The Veteran is not competent to assess arthritis, which requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board acknowledges that the Veteran has reported that he had pain in his knees in and since service.  He is competent to relay his observations of pain.  The Court has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Initially, the Board will address the probative value of the Veteran's lay statements regarding knee pain in and since service, with treatment in 1972.  Here, the Veteran has offered a contradictory history.  On one hand he claims treatment shortly after service, and on the other he related during his VA examination that he had not received any treatment for his knees until 2009.  VA has no records of this treatment.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Accordingly, the Veteran's assertions lack probative value.

The Board finds that the weight of the evidence, lay and medical, is against a finding of relationship between the Veteran's current disability of each knee and service.  No chronic disability was assessed in service, and no clinical complaints appear until over 30 years following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds the reported symptoms of knee pain were not chronic in service and not continuous since service.  As noted above, the contemporaneous evidence in the service treatment records does not show complaints, findings or a diagnosis of any disability of the knees.  Moreover, it appears to the Board that the Veteran did not report knee pain until 2005, and the Board finds that the assertions as to continuity of symptoms since service are not credible.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's knee symptoms did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  The July 2010 VA examiner concluded, based upon a full review of the record and interview of the Veteran, that the Veteran's disabilities of the knees were less likely than not incurred in or attributable to service, explaining that the Veteran's arthritis was not consistent with the circumstances of the Veteran's service,.  The Board concludes that the VA examiner's opinion is the most probative opinion of record.  The evidence thus preponderates against the claims and they must, therefore, be denied.  Gilbert, supra.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for osteoarthritis and chondrocalcinosis of the right knee is denied.

Entitlement to service connection for osteoarthritis of the left knee is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


